Title: From Thomas Jefferson to F. P. Van Berckel, 4 November 1792
From: Jefferson, Thomas
To: Berckel, F. P. van



Sir
Philadelphia Nov. 4. 1792.

In the letter of Credence addressed by the President of the U.S. to their high mightinesses the States General of the U.N. presenting to them Mr. Short as Minister Resident for these states, an omission of title was observed. This proceeded from our want of information on that subject, and certainly not from a want either of friendship or respect. It is thought the best corrective of this error to send another letter with the proper title, to be substituted for that which was delivered. With the delivery of this we should have charged Mr. Short, but for the probability that, before it’s arrival at the Hague, he will be departed on a special mission to the court of Madrid; and we are unwilling to delay till his return the rectification of this error. Permit me therefore Sir, to ask the favor of you to become the channel of conveyance for this letter, of assurances to their High Mightinesses that their reception of Mr. Short in the mean time is considered as a new proof of their friendship, which it will be always our endeavor to reciprocate and cultivate. Accept yourself those sentiments of esteem & respect with which I have the honor to be Sir Your most obedt. & most humble servt

Th: Jefferson


